DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10, 12, 13 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 10, 12-15 and 17-19 of U.S. Patent No. 10,271,742. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘742 cover the same matter as recited in the current claims with more limitations.

Instant Application
Patent 10,271,742
Claims 1-2
Claims 1, 17 and 18
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 12

Claim 15
Claim 13
Claims 1, 17 and 18
Claim 16
Claim 13
Claim 17
Claim 14
Claim 18
Claim 18


Claim Objections
Claim 1 is objected to because of the following informalities:  "the initial diastolic point" in 7 needs to correspond to either “an initial instant” or “an initial diastolic pressure”; “the pressure signal” in lines 10, 12 and 20 should be “the sampled pressure signal”; “the point of initial diastolic pressure” in line 14 and 18 should be “the instant of initial diastolic pressure”; “the direct dynamic pressure impedance” in lines 19-20 should be “the direct dynamic pressure wave impedance”; “the dicrotic instant” in line 25 should be “the dicrotic point”; “the first dynamic direct impedance” in line 25 should be “a first dynamic direct impedance”; “the ratio” in line 28 should be “a ratio”; “the respective instant” in lines 21 and 29 should be “a respective instant”, “the instant” in line 29 should be “an instant”; “the first dynamic reflected impedance” in lines 32-33 should be “a first dynamic reflected impedance”; “the instant of time of the initial diastolic pressure” in line 35 should be “the initial instant of the initial diastolic pressure”; “the final instant of time of beat down” in line 37 should be “a final instant of time of beat down”; “the impedance of the direct wave pressure” in line 39-40 should be “the direct dynamic pressure wave impedance”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “the time instants” in line 9 should be “time instants”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  "the range" in line 4 should be “a range”.  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  "the three or more adjacent ranges" in line 4, 6 and 15; “the whole heartbeat” in lines 8 and 10.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13 recites the limitation "the initial diastolic point" in lines 7-8 should be either “the initial instant” or “the initial diastolic pressure”; “the point of initial diastolic pressure” in lines 15 and 20 should be “the initial instant of the initial diastolic pressure”; “the characteristic point” in lines 22, 29-30 should be “a characteristic point”; “the respective instant” in lines 22 and 30 should be “a respective instant”; “the dicrotic instant” in line 26 should be “the dicrotic point”; “the first dynamic direct impedance” in lines 26-27 should be “a first dynamic direct impedance”; “the ratio” in line 29 should be “a ratio”; “the instant of a final beat” in line 30 should be “an instant of a final beat”; “the value” in line 31 should be ; “the first dynamic reflected impedance” in lines 34-35 should be either “a first dynamic reflected impedance” or “the dynamic reflected impedance”; “the final instant of time of beat down” should be “the final instant of the final beat” or “a final instant of time of beat down” and “the ratio” in line 40 should be “a ratio”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 and 13 recite “wherein at least a characteristic point of the pressure signal belongs to the systolic phase of the heartbeat and is different from the point of the initial diastolic pressure” however, earlier in the claim it recites that the characteristic point is selected from one or more of a point of initial diastolic blood pressure, a point of systolic pressure, a dicrotic notch and one or more resonance points. So if the one or more characteristic points is the dicrotic notch it is not part of the systolic phase. Based on the specification it seems that one characteristic is the initial diastolic and then then another characteristic point is compared to that but this is not clearly recited in the claim. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the second derivative of the signal would increase if the first derivative of the signal remains constant because the derivative of constant is zero or a flat line.
Response to Arguments
Applicant's arguments filed 4/16/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the double patenting rejection, Examiner respectfully disagrees. As Applicant states the instant claims are broader than those of the issued patent and thus a double patenting rejection is appropriate. See MPEP 804(II)(B)(1). When a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. The nonstatutory double patenting rejection in this case should explain the fact that the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
Regarding Applicant’s arguments against the 112 rejection of claims 1 and 13, Examiner respectfully disagrees. The issue with “the instant of the final beat” was that “the instant” specifically does not have antecedent basis.
Regarding Applicant’s arguments against the 112 rejection of claim 9, Examiner respectfully disagrees. It is still not clear, mathematically, how the second derivative can increase if the first derivative is constant as the derivative of a constant is zero.
Allowable Subject Matter
Claims 1-13 and 16-19 do not have art applied.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not teach the determination of an energy efficiency as from direct and reflected impedance signal. Williams US 2004/0097813 teaches a system for sensing intravascular blood pressure. Williams discloses the use of impedance measures but does not specifically disclose determining an energy efficiency of the impedance or determining a dynamic or reflected impedance signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793